Citation Nr: 1828817	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-28 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine condition. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine condition. 

3.  Entitlement to service connection for a cervical spine condition. 

4.  Entitlement to service connection for a lumbar spine condition. 

5.  Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1993 to March 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

The issues of entitlement to service connection for a cervical spine condition, lumbar spine condition, and left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a November 2008 rating decision, the RO denied the Veteran's service-connection claims for cervical spine and lumbar spine conditions.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, therefore the decision became final.

2.  Additional evidence received since the November 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for cervical spine and lumbar spine conditions.


CONCLUSION OF LAW

1. The RO's November 2008 decision denying entitlement to service connection for cervical spine and lumbar spine conditions is final.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the Veteran's service connection claims cervical spine and lumbar spine conditions.  38 U.S.C. §§ 1110, 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).






II.  Reopening Claims for Service Connection for Cervical Spine and Lumbar Spine Conditions


Pertinent Law and Regulations

If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Shade, 24 Vet. App. at 118.


Analysis

The Veteran first filed claims of entitlement to service connection for cervical and lumbar spine conditions in March 2008.  The RO denied the claim in a September 2008 rating decision and the Veteran did not submit a notice of disagreement or new and material evidence within one year of the decision; therefore the decision became final.  

Regarding the claim for a cervical spine condition, in the September 2008 rating decision, the RO denied the claim, in part, because there was no evidence of nexus between the Veteran's current disability and a documented in-service injury.  The RO noted that the Veteran had been scheduled for a VA examination, but did not report to it.  Therefore, if the Veteran was willing to report for a new examination and could show good cause for the failure to report, the claim could be reconsidered.  

At the November 2017 hearing, the Veteran testified that he had been homeless for several years surrounding the submission of his original claim.  He reported that he had never received notice of a scheduled examination, nor did he received notice that his claim had been denied.  The Veteran's circumstances constitute good cause for failure to report for the examinations.  This triggers VA's duty to assist and passes the threshold for raising a reasonable possibility of substantiating the claim.  Accordingly, the claim must be reopened. 

Regarding the claim for a lumbar spine condition, the RO originally denied the claim because there was no evidence that the Veteran had a current disability.  At the November 2017 hearing, the Veteran testified that in addition to his upper back and neck pain, he has had lower back pain since service.  Furthermore, he testified that he did not seek treatment for it due to the difficulty of scheduling appointments while homeless as well as his distrust for medical care after a bad incident with physical therapy.  He stated that he did his best to treat the pain with a combination of stretching, yoga, and over-the-counter painkillers, but that there were some days when the pain made it difficult to get out of bed. 

Although the Veteran, as a layperson, is not competent to diagnose his back pain, he is competent to report his symptoms as he has experienced and observed them.  His testimony provides evidence of a current disability that was not of record at the time of the most recent final denial and raises a reasonable possibility of substantiating the claim.  Without yet addressing its probative value, this evidence satisfies the low threshold of new and material evidence required to reopen the claim.  To this extent only, the appeal is granted.


ORDER

New and material evidence has been received to reopen the previously denied claims of entitlement to service connection for cervical spine and lumbar spine conditions; to this extent, the appeals are granted and the claims are reopened.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To date, the Veteran has not undergone VA examinations for his cervical spine, lumbar spine, or left knee disabilities. 

Regarding the cervical spine, the Veteran has presented evidence of a current disability of the cervical spine.  Service treatment records show that he was treated for bulging of the C4-5 and C5-6 cervical spine during service, which the Veteran claims was the result of an accident incurred while moving a ship as a crane operator.  The record does not contain sufficient information to make a decision on the claim, therefore the Veteran should be scheduled for a VA examination.  

Regarding the lumbar spine, the Veteran testified that he experiences regular lower back pain that he treats with stretching, yoga, and over-the-counter painkillers.  He testified that his lower back has hurt since service as a result of the same incident that caused his neck pain.  Service treatment records also show that the Veteran was treated for paravertebral strain and middle thoracic muscle strain, which was noted on his separation examination.  There is evidence of a current disability and in-service injury, but the record does not contain sufficient information to make a decision on the claim, therefore the Veteran should be scheduled for a VA examination.  

Regarding the left knee, the Veteran testified that he experiences knee pain to the extent that he must wear a brace for daily activities.  He testified that this pain is due to an incident in service in which he slipped and fell from a 17-foot ladder, hitting his knees.  This incident is documented in service treatment records and the Veteran has been service connected for multiple right knee disabilities related to it.  The Veteran underwent a VA examination of the right knee, but the left knee was not examined at that time.  The Veteran's testimony provides evidence of a current disability related to an in-service injury.  The record does not contain sufficient information to make a decision on the claim, therefore the Veteran should be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran scheduled for VA examinations of the neck and back.  The examiner or examiners should review the entire claims file, to include a copy of this Remand, and the reports of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail. 

a.  Regarding the Veteran's neck condition, the examiner should clearly identify all current disabilities.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.  Please note that the Court of Appeals for the Federal Circuit has determined that functional loss due to pain constitutes a disability, even in the absence of an underlying diagnosable condition, and if applicable should be addressed. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

b.  Regarding the Veteran's back condition, the examiner should clearly identify all current disabilities.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not that the disability is the result of disease or injury incurred in or aggravated by service.  Please note that the Court of Appeals for the Federal Circuit has determined that functional loss due to pain constitutes a disability, even in the absence of an underlying diagnosable condition, and if applicable should be addressed.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

2.  Arrange to have the Veteran scheduled for a VA knee examination.  The examiner should review the entire claims file, to include a copy of this Remand, and the reports of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should clearly identify all current disabilities of the left knee.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.  Please note that the Court of Appeals for the Federal Circuit has determined that functional loss due to pain constitutes a disability, even in the absence of an underlying diagnosable condition, and if applicable should be addressed.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


